Citation Nr: 0937219	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran had a hearing before 
the Board in February 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his low back disability is more severe 
than currently rated. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his back 
in September 2006, prior to his separation from the military.  
The Veteran, at that time, was diagnosed with DDD of the 
thoracic and lumbar spine.  

Since that time, the Veteran was medically discharged in 
August 2007.  The medical board findings indicated multiple 
diagnoses of the thoracolumbar spine, to include DDD, 
lumbago, facet syndrome, disk protrusion, arthropathy and 
hypertrophy.  The Veteran was found unfit for duty indicating 
his spine disability prevented him from everyday duties and 
responsibilities of shipboard life, which include heavy 
lifting, bending, climbing stairs, ladders, prolonged 
standing and damage control.  

The Veteran further testified during his hearing before the 
Board in February 2009 that his current job is not really a 
physically demanding job, but accommodations are still made 
for him because of the severity of his back disability.  He 
alleges not only is his spine worse than last evaluated in 
September 2006, but he feels the examination was inadequate 
because the examiner forced his spine to a range of motion 
beyond his capabilities. 

In light of the additional medical evidence since the last 
examination and the Veteran's testimony, a new VA examination 
is indicated.  It is noteworthy that there was some evidence 
of neurological findings in the September 2006 examination 
(positive straight leg raise tests bilaterally) and, 
therefore, the Veteran should also be afforded a neurological 
examination.

The Veteran, during his hearing before the Board in February 
2009, indicated he struggled with finding on-going medical 
treatment for his back since his separation from the military 
in August 2007.  Since this claim must be remanded for other 
reasons, the RO should take this opportunity to again ask the 
Veteran to identify any and all medical providers currently 
providing him treatment for his spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and 
all medical providers, including at the 
VA, currently providing him treatment for 
his spine disability and to provide a 
release form for each provider identified 
authorizing VA to obtain these records.  
Thereafter, the records should be 
requested specifying that actual treatment 
records, as opposed to summaries, must be 
provided.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic and neurological examination 
for his thoracolumbar spine disability, to 
include degenerative disc disease (DDD), 
to ascertain any and all current 
disabilities he has in connection with his 
thoracolumbar spine condition and the 
current level of severity of each 
condition.  The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic 
manifestations, if any, of the Veteran's 
spine condition separating out any 
manifestations due to other non-service 
connected conditions if possible.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiners should also comment on the 
overall affect his disabilities have on 
his employability and daily life.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

